NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IKEMEFULA CHARLES IBEABUCHI,                    No. 18-16346
AKA Charles Ikemefula Ibeabuchi,
                                                D.C. No. 2:17-cv-03912-JAT-JZB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

PAUL PENZONE; T. KINDELL-HOUSE,
Supervisor, I.L.S.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Arizona state prisoner Ikemefula Charles Ibeabuchi, AKA Charles

Ikemefula Ibeabuchi, appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging access-to-courts claims. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A.

Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We affirm.

      The district court properly dismissed Ibeabuchi’s action because Ibeabuchi

failed to allege facts sufficient to state a plausible claim for relief. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief); see also Lewis v. Casey, 518 U.S. 343, 353-55 (1996)

(elements of access-to-courts claim); Starr v. Baca, 652 F.3d 1202, 1207-08 (9th

Cir. 2011) (requirements for supervisory liability under § 1983).

      The district court did not abuse its discretion in denying Ibeabuchi further

leave to amend because Ibeabuchi failed to cure the deficiencies identified by the

district court despite an opportunity to do so. See Chodos v. West Publ’g Co., 292
F.3d 992, 1003 (9th Cir. 2002) (district court’s discretion is particularly broad

when it has already granted leave to amend).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                     18-16346